Citation Nr: 1539513	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  03-31 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation higher than 20 percent from November 18, 2004 for cervical spondylosis on a schedular basis.


REPRESENTATION

The Veteran represented by:     The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1972 to August 1975.  The Veteran also served in the Commissioned Corps of the United States Public Health Service (USPHS) from March 1980 to January 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2002 and June 2003 rating decisions by the in St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In April 2007, October 2010, and May 2012, the Board remanded the case to the RO for additional development.

In April 2014, the Board issued a decision denying the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2015, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion.  

The Board notes that that the issue of a higher rating for cervical spondylosis on an extraschedular basis was remanded by the Board in April 2015.

The issues of service connection for constipation, GERD, and an acquired mental disorder presented as anxiety and alcohol abuse, secondary to pain of the back and neck and pain medications have been raised by the record in a March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The Board notes that the representative seems to assert that the claims have been previously filed.  The RO should attempt to clarify the date of any original claim prior to providing a decision.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The Court's Order does not disturb the Board's grant of an initial 10 percent evaluation, but no higher, from February 2001 to November 17, 2004, for cervical spondylosis.  The Order also did not disturb the Board's decision on other issues.  The Court Order only vacated and remanded whether the Veteran is entitled to a schedular rating in excess of 20 percent for cervical spondylosis from November 18, 2004.  

In the May 2012, the Board remanded the issue of a higher rating after November 18, 2004, for cervical spondylosis with directions to provide the Veteran a VA examination to determine its severity, including whether and to what extent during flare-ups the cervical spine motion is additionally limited.  In range of motion testing, the examiner was to identify the degrees at which the Veteran begins to experience pain. 

The Joint Motion for Remand noted that in the June 2012 VA examination, the examiner did not address any additional functional limitations due to fatigue, weakness, or flare-ups in terms of range of motion.  He discussed functional limitations generally, such as an inability to walk longer, but did not quantify what, if any, additional functional limitations were caused by such factors as flare-ups, weakness, and fatigue in terms of additional limitation of motion.  The Joint Motion and Order thus found the VA examination did not comply with the Board's May 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Therefore, the Board has determined that the Veteran should be provided a second VA examination to provide the missing information.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination should address all of the schedular criteria as required by 38 C.F.R. § 4.71a and the functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement, including quantifying the range of motion during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine the current level of impairment of the cervical segment of the spine.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine:  

The examiner is asked to describe: 

a).  Range of motion of the cervical spine in flexion, extension, lateral flexion, and rotation; identify the degrees at which the Veteran begins to experience pain; 

b).  Whether there is painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion), functional loss due to pain, weakened movement, excess fatigability, or incoordination to include during flare-ups or on repetitive use.  If feasible, any additional loss of function should be expressed in terms of the degree of additional loss of range of motion for flare-ups or repetitive use; expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any pain, weakened movement, excess fatigability, or incoordination;  

 c).  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

A complete rationale for any opinion offered should be provided.

2.  After the development requested is completed, readjudicate the claim for an increased rating for cervical spondylosis after November 17, 2004.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

